Citation Nr: 1226764	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-02 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as due to exposure to hazardous materials/environmental conditions.

2.  Entitlement to service connection for headaches, to include as due to exposure to hazardous materials/environmental conditions.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1958 to September 1959.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The Veteran now resides in Maryland, so the matter is now handled by the RO in Baltimore, Maryland.   

The issues of entitlement to service connection for posttraumatic stress disorder, diabetes mellitus, and retina problems have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2010 letter from Dr. Yorkoff.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2010 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board notes that this appeal originally included entitlement to service connection for a back disorder; however, entitlement to service connection for degenerative disk disease and spondylosis of the lumbar spine was granted in a February 2012 rating decision, and as such, is no longer on appeal.

In December 2010, the Board remanded these claims for additional development.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss and for headaches.  He asserts both disorders are the result of exposure to hazardous materials and conditions while participating in a study during service.  See Letter of Appreciation, Quartermaster Research & Engineering Command, U.S. Army, dated July 1959.

The Veteran was afforded a VA examination for his bilateral hearing loss in January 2011.  It was noted that the Veteran had pre-existing otitis media, prior to entering into service.  The Veteran currently has mild to severe sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss "is least likely as not due to his military service and more likely as not due to his pre-existing condition."  The Board finds this opinion to be confusing and inadequate.  A remand is necessary to obtain an addendum opinion.

The Veteran was afforded a VA examination in January 2011 for his headaches.  He was diagnosed with stress-related headaches of moderate degree.  The examiner opined, "It is not as least as likely as not that the patient's headaches are related to his service exposure to CO2.  The primary reason is that they are typical of stress-related headaches."  The Board finds this opinion to be inadequate.  Although the examiner opined that the Veteran's headaches are not be due to inhalation of CO2, there is no opinion as to whether the Veteran's stress headaches are a result of his time in service.  A remand is necessary to obtain an addendum opinion.

Additionally, all updated VA and private treatment records should be obtained.



	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA and private treatment records.

2.  Obtain an addendum opinion to the January 2011 VA examination for bilateral hearing loss.  If deemed necessary, afford the Veteran a VA examination for bilateral hearing loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, including the account of the Veteran's onset of hearing loss during service and conceded exposure to environmental conditions, and offer comments and an opinion addressing whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent) that the Veteran's hearing loss had its onset during service or was caused by exposure to environmental hazards (i.e. high winds, CO2, and/or extreme temperatures).

In rendering this opinion, the examiner should consider the Veteran's statements regarding the onset of hearing loss during service and his exposure to environmental hazards. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  Obtain an addendum opinion to the January 2011 VA examination for headaches.  If deemed necessary, afford the Veteran a VA examination for headaches.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, including the account of the Veteran's onset of headaches during service and conceded exposure to environmental conditions, and offer comments and an opinion addressing whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent) that the Veteran's headaches had their onset during service or were caused by exposure to environmental hazards (i.e. high winds, CO2, extreme temperatures, and/or the resulting stress from such exposure).

In rendering this opinion, the examiner should consider the Veteran's statements regarding the onset of headaches during service and his exposure to environmental hazards. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

4.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


